Filed 11/16/20 P. v. Batiste CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


THE PEOPLE,                                                     B304029

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct. No. A786986)
        v.

PRINCE BATISTE,

        Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Norman Shapiro, Judge. Dismissed.
     Robert L.S. Angres, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance by Plaintiff and Respondent.
       In July 1986, Prince Batiste (defendant) confronted his
wife’s lover in the street outside her apartment and a fight
ensued. For several minutes, defendant hit the other man in the
face and kicked him in the head. Defendant then briefly entered
his wife’s apartment, and when he subsequently re-emerged, he
recommenced beating the victim using his fists, feet, and a stick
while yelling “Die bitch!” Defendant left the victim unconscious
in the street, and the victim was run over by a car—killing him.
       A jury convicted defendant of second degree murder (Pen.
Code,1 § 187) and found true allegations that he used deadly and
dangerous weapons (a stabbing weapon and shod feet)
(§ 12022(b)) and personally inflicted great bodily injury
(§ 1203.075).2 We affirmed the judgment in an unpublished
opinion. (People v. Batiste (Mar. 29, 1989, B032031 [nonpub.
opn.].)
       In July 2019, defendant petitioned for resentencing
pursuant to newly enacted section 1170.95. With his pre-printed
petition, defendant submitted a typed personal statement in
which he described beating his wife’s lover and leaving the man
unconscious in the street. Defendant stated he took “full
responsibility” for the victim’s death and asked the superior court
to give him a “second chance” because after three decades in
prison he had changed his “criminal thinking.”



1
     All undesignated statutory references that follow are to the
Penal Code.
2
      Defendant was also charged with the robbery of his wife’s
lover. (§ 211). The jury acquitted defendant of the robbery
charge.




                                 2
      The superior court appointed counsel for defendant and
denied the petition without issuing an order to show cause. The
court found defendant was ineligible for section 1170.95 relief as
a matter of law.
      Defendant noticed an appeal from the denial of his petition,
and this court appointed counsel to represent him. After
examining the record, counsel filed an opening brief raising no
issues. On July 13, 2020, this court advised defendant he had 30
days to personally submit any contentions or issues he wanted us
to consider. We received no response.
      We have examined the appellate record, although such an
examination is not required (People v. Cole (2020) 52 Cal. App. 5th
1023, 1039), and we are satisfied defendant’s attorney has
complied with the responsibilities of counsel and no arguable
issue exists. (People v. Cornelius (2020) 44 Cal. App. 5th 54, 58,
review granted Mar. 18, 2020, S260410 [trial court correctly
found Cornelius ineligible for section 1170.95 relief where the
jury convicted him of second degree murder and found intentional
and personal firearm allegations true, which constituted an
implicit finding Cornelius was the actual killer].)




                                3
                        DISPOSITION
     The appeal is dismissed as abandoned.

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                         BAKER, J.

We concur:



     RUBIN, P. J.



     KIM, J.




                              4